Title: To Thomas Jefferson from Robert Gourlay, 22 February 1801
From: Gourlay, Robert
To: Jefferson, Thomas



Sir.—
No. 54 Spring Garden Cockspur Street London—Feby. 22d. 1801—

Entreating you will pardon the liberty I now take, not having the honor of being known to Your Excellency.—& complying with Mr. Jenings request, by the accompanying letter, I have the pleasure to enclose, the suppos’d necessary papers, for your acceptance, of what we are willing to persuade ourselves, (from your very kind Correspondence with Mrs. Randolph,) your Excellency will be so obliging as favor us with; the Guardianship of the Grandchildren of my late esteem’d friend.—I beg to refer to Mr Jenings letter, for the melancholly particulars of her death.
Respecting the paragraph in Mr Jenings letter, with regard to, “the Construction of the words of the Will,” we beg to leave it entirely to your Excellencys determination.—If what has formerly been written your Excellency, is not sufficient, we hope this Power, will be so,—& enable you to accommodate Mr. Edmd. Randolph; his worthy Mother, never having meant, any payment on his part, if inconvenient.—if however, any further papers are necessary, your Excellencys request to Mr. Jenings or me, shall be without delay, & with great pleasure complied with.—Altho’ the good Lady thought proper to appoint me Executor, I have consulted Mr. Jenings, in every step that has been taken, & have had his approbation.—We  have thought it proper, for the present, to make your Excellency a remittance of £100 Sterling, as Windham & Sisters may want mourning & ca. & particularly, that they may not be pressing in future, upon the—pocket of their kind Uncle.—When the debts here are paid, it is probable, a Balance may remain with me, of about £240 Sterling.—It being a favor, to procure a Bill here upon America, allow me the liberty to request, that your Excellency will be so good as draw on me, by return of Ships, for £200 Sterling, which is the best mode of remitting, & for whatever balance may remain with me, I will endeavour to procure a Bill.—Mr. Jenings & I, have by this opportunity written Windham & Sister.—
Persuading ourselves we shall have the honor of an answer as soon as convenient.—
I remain—Most respectfully—Your Excellencys—Very obedient humble Servant

Robert Gourlay


Please direct for me—“Virginia Coffee House—Cornhill London—”

